
	
		II
		Calendar No. 571
		110th CONGRESS
		2d Session
		S. 2615
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			February 11, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the Protect America Act of 2007 for 15
		  days.
	
	
		1.15-day extension of the
			 Protect America Act of 2007Section 6(c) of the Protect America Act of
			 2007 (Public Law 110–55; 121 Stat. 557; 50 U.S.C. 1803 note) is amended by
			 striking 195 days and inserting 210 days.
		
	
		February 11, 2008
		Read the second time and placed on the
		  calendar
	
